Title: To Benjamin Franklin from William Franklin, [13 July 1766]
From: 
To: 



Suppose about July 10. or 11.
[July 13, 1766]
  Honoured Father,

I have just returned from Amboy, and have received your Letter per the Packet of May 10. Mr. Wharton’s Clerk has this Moment call’d on me to let me know he is going Express to N.Y. in hopes of overtaking the Packet. I have stopt him that I might send you an Extract of Sir Wm.’s last Letter relative to the Colony.
I before sent you an Answer to the Enquiry made by Sir Alexr. Dick. Mr. Pennington informs me that he has sent Mr. Penn an Account of the Land he enquir’d about in N. Jersey; nor can I obtain any other Account of it but the same Mr. Pennington has received. He is afraid of young Penn selling the Manor to the Proprietor for much less than it could be sold for here, and wishes you would caution him against it.
There has been lately several Murders of Indians in the different Provinces. Those committed in this Province will be duely enquired into, and the Murderers executed, as soon as found guilty. They are all apprehended and secured in Gaol.

I congratulate you on the Resolutions of Parliament relative to Commerce. They are in general much approv’d. I am in hopes that the People of the Colonies, particularly Persons of Property, will conduct themselves so as to give great Satisfaction to the present Ministry. In New York there has been some Riots on Account of Lands in the Great Manors; but they are now quell’d, and their Chief, one Pendergrass, taken Prisoner.
All the Provinces seem in quiet, except Virginia and Massachuset’s Bay. The Governor of the first won’t let his Assembly meet, as he understands they are disposed to pass a Bill of Rights, and act otherwise in such a Manner as to keep up the Spirit which they kindled before. In the latter, the Assembly, by the Influence of that Firebrand Otis, has imprudently turn’d out all the Crown and other Officers out of the Council.
I have come off with Flying Colours in the Brush I had with my Assembly. In order to get the better in the Dispute, they asserted a Number of downright Falsehoods, and finding themselves embarrass’d by this means, and that they had given me great Advantage, they fairly yielded and desired me to proceed no further in the Affair. I had them to be sure prodigiously in my Power; but however like a generous Enemy, upon their crying out They had got enough, I witheld my hand. For the future I believe they will be more cautious. I have just heard that Lord Hope is coming here Tomorrow on a Visit to me.
Before this reaches you you will probably hear of Uncle Peter’s Death. We are much concern’d at it, particularly as it happen’d so unexpectedly, he having been lately better to all Appearance than for many Months before. I have not heard how the Post Office is dispos’d of, but I wish Coz. Davenport had it.
The Proprietary Party give out that Col. Wm. Skinner (Brother to our Attorney General) is coming over Governor of this Province. He has an Interest with Col. Fitzroy, the D. of Grafton’s Brother, who married his Relation Miss Warren. The Governor of Barbados has Leave to return Home for a 12 Month, when he expects to resign. In Haste Your dutiful Son
WF
